DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed February 4, 2021, which amends claims 1, 8, 10, 11, 14, and 15 and adds claims 19 and 20. Claims 1 and 4-20 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed February 4, 2021, caused the withdrawal of the rejection of claims 11, 13, 15, and 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the Office action mailed August 4, 2020.
Applicant’s amendment of the claims, filed February 4, 2021, caused the withdrawal of the rejection of claims 1, 4, 7, 8, 10-13, and 18 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Kim et al. (WO 2012/015274) and Shi et al. (US 2004/0016907) as set forth in the Office action mailed August 4, 2020.
Applicant’s amendment of the claims, filed February 4, 2021, caused the withdrawal of the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Kim et al. (WO 2012/015274), Shi et al. (US 2004/0016907) and Naito et al. (US 2011/0017987) as set forth in the Office action mailed August 4, 2020.
Applicant’s amendment of the claims, filed February 4, 2021, caused the withdrawal of the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) in view of Kim et al. (WO 2012/015274), Shi et al. (US 2004/0016907) and Naito et al. (US 2011/0017987) as set forth in the Office action mailed August 4, 2020.
The declaration under 37 CFR 1.132 filed February 4, 2021 is insufficient to overcome the rejection of claims 1 and 4-18 based upon Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Kim et al. (WO 2012/015274) and Shi et al. (US 2004/0016907)  as set forth in the last Office action because:  
The results presented are not commensurate in scope with the prior art nor are the results commensurate claims. The Office points out that Shin was used to show that depositing cohost from a single source leads to improved properties and not that ADN and TBADN as cohost are better than the applicant’s claimed host materials. The results do not show the difference that occurs when the applicant’s cohost as deposited from two different sources compared from a single deposition source and the difference that occurs when ADN and TBADN as compared in a similar manner. The applicant has not shown that the applicant’s claimed cohosts show a better improvement than when ADN and TBADN are deposited from a single source compared to two difference sources. The applicant’s results are not persuasive.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument of unexpected results, the unexpected results are addressed above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office points out that Kim and Kai do no need to teach all the claimed limitations as the combination of the reference arrive at the applicant’s claimed invention (see below).
Regarding the applicant’s arguments that Kim does not show an improvement in lifetime when two hosts are used instead of 1, the Office points out that comparing examples 5 and 6 one can clearly see an improve in lifetime. This shows that Kim teaches an improvement in lifetime and the applicant’s argument is not persuasive.
Regarding the examples of Kim that the applicant’s shows in the arguments, the examples show that the make of the device the structure of all the compounds in the 
Regarding the applicant’s arguments regarding brightness, the Office points out that the improvement in lifetime would still direct one of ordinary skill in the art to use cohost materials. The applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the applicant has not provided written description for when both host materials meet formula 1 and b is 1 or 2 and both L1 and Ar1 are aromatic hydrocarbon groups and where difference in evaporation temperature between the two host materials is 20 degrees or less. The applicant does not even show two compounds that meet the amended limitations of formula 1.
Claims 4-13 and 18 are rejected due to the dependence of the claims on claim 1.

Claim 1, 4-13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds that meet formula 1, where b is 0, does not reasonably provide enablement for devices where both host materials meet formula 1 and b is 1 or 2 and both L1 and Ar1 are aromatic hydrocarbon groups and where difference in evaporation temperature between the two host materials is 20 degrees or less. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The applicant has not provided any examples in the specification that meet the applicant’s claimed limitations. Furthermore, the applicant only shows one compound with b equal to 1 or 2 and does not provide the evaporation temperature for the compound. In order to determine what compounds would meet the applicant’s claimed invention a person of ordinary skill in the art would have do undue experimentation to determine what compounds meet the applicant’s claimed temperature limitations.
Claims 4-13 and 18 are rejected due to the dependence of the claims on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 9, which depends from claim 1, has compounds be b would be 0, but claim 1 was amended to require b to be 1 or 2. Given that many of the compounds in claims 8 and 9 have b as 0, claims 8 and 9 so not further limited claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Kim et al. (WO 2012/015274), where Kim et al. (US 2014/0054564) (hereafter “Kim”) is used as the English equivalent, and Shi et al. (US 2004/0016907) (hereafter “Shi”).
Regarding claims 14-17, 19, and 20, Kai teaches an electroluminescent device comprising a light emitting layer composed of a host material and a phosphorescent dopant (paragraphs [0074]-[0076]). Kai teaches that the host material can be 
    PNG
    media_image1.png
    163
    202
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    153
    182
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    191
    192
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    148
    196
    media_image5.png
    Greyscale
 are a few examples (paragraphs [0038] and [0076], Table 3). Kai teaches that the phosphorescent dopant is a metal complex using iridium (paragraph [0074]). Kai teaches that the light emitting layer is made by co-vapor deposition (paragraph [0074]).
Kai does not teach where the light emitting layer comprises a second host material and the where the light emitting layer is made by premixing the host material a vapor depositing the host from the same source.
Kim teaches a light emitting device where the light emitting layer comprises a host material and a phosphorescent dopant (paragraphs [0012], [0021]-[0053], [0105], and [0219]). Kim that the host can comprise one or two host materials that the host materials can be a variety of different compounds (paragraphs [0012] and [0229]). Kim teaches the 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
 can be used as a second host material 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
 as a second host compound that the device has improved lifetime (paragraphs [0227]-[0230]). Kim teaches that both host materials can be indolocarbazole compounds (paragraphs [0012] and [0021]-[0053]). Kim teaches that the layer is made using vapor deposition (paragraph [0219]).
Shi teaches a method of making an electroluminescent device (abstract).  Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]).  Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]).  Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]).  Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]).  Shi also teaches that using a single evaporation deposition source to form a predoped layer allows the layer to be consistent from device to device and provides an effectively way for forming the layer with a selected dopant concentration (paragraph [0017]). Shi teaches that it is beneficial that the materials in the premixed evaporation material have similar evaporation temperatures (paragraph [0039]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kai, so the light emitting layer comprises two host materials, where the second host material is 
    PNG
    media_image3.png
    154
    192
    media_image3.png
    Greyscale
 and the first host material is a compound of Kai, such as 
    PNG
    media_image1.png
    163
    202
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    153
    182
    media_image2.png
    Greyscale
, 
    PNG
    media_image4.png
    191
    192
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    148
    196
    media_image5.png
    Greyscale
 (Kai teaches a variety of host materials not shown here but can be used), as taught by Kim. The motivation would have been to improve the lifetime of the device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kia in view of Kim so the light emitting layer was made by mixing the materials of the light emitting layer in a single deposition device and using vapor deposition to make the layer as taught by Shi.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796